Order entered November              , 2012




                                             In The
                                     Court of Spprato
                            jr iftb Mititritt of Texao at Maims
                                       No. 05-12-00530-CR

                                SUGAR RAY FRANKLIN, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-55114-T

                                             ORDER

        The Court REINSTATES the appeal.

        On October 29, 2012, we ordered the trial court to make findings regarding why

appellant's brief had not been filed. On October 31, 2012, we received appellant's brief,

together with an extension motion. Therefore, we VACATE the October 29, 2012 order.

        We GRANT the October 31, 2012 extension motion and ORDER appellant's brief filed

as of the date of this order.




                                                      DAVID L. BRIDGES
                                                      JUSTICE